Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8, 9, 10, 13, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milya (US 2015/0172275) hereafter Milya in view of Sama (US 2013/0254875) hereafter Sama.
Regarding claim 1. Milya discloses a device for authenticating a received set of symbols against a stored value during an authentication attempt, the device comprising: 
one or more hardware processors; a memory, comprising instructions, which when executed by the one or more hardware processors (fig 5 and corresponding text), cause the device to perform operations comprising: 
receiving the set of symbols to be authenticated during the authentication attempt (para 53, receive a password), wherein the received set of symbols includes more symbols than a first set of (para 53-55; see also, fig 2a-2e, and corresponding text, sub-passwords combined with non-password components); 
creating a set of two or more vectors, each vector having a length corresponding to a length of an ordered vector comprising the first set of symbols corresponding to the stored value and each vector comprising a different ordered combination of the received set of symbols, the different ordered combination of the received set of symbols ordered in a same order as the symbols were received (para 53-55, sub-password P11-P16, sub-password P21-26, and non-password component F11-F13 are different ordered combinations [non-password component can be of any length, for purposes of examination, non-password component will be same length as sub-passwords comprising F11-F16]); 
selecting a vector of the set of vectors corresponding to a smallest distance of the set of distances (para 53-55, sub-passwords match and non-password component does not match [sub-passwords are selected and have a distance of 0]); and 
Milya does not explicitly disclose determining a set of distances between each respective vector and the ordered vector comprising the first set of symbols corresponding to the stored value; causing access to be granted to an access-controlled resource based on a comparison of a value corresponding to the selected vector and a threshold.  However, in an analogous art, Sama discloses risk assessment of login transactions through password analysis including determining a set of distances between each respective vector and the ordered vector comprising the first set of symbols corresponding to the stored value (para 28); causing access to be granted to an access-controlled resource based on a comparison of a value corresponding to the selected vector and a threshold (para 18, 34).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Milya with the implementation of Sama in order to determine a risk associated with login transactions to determine malicious attempts (para 2-3, 53).

(Sama, fig 3, 308-312 and corresponding text; see also Sama, para 40, 57-58).

Regarding claim 5. Milya and Sama disclose the device of claim 1, wherein the operations of determining the set of distances between each respective vector and the ordered vector comprising the stored value comprises determining a correlation between the respective vector and the ordered vector (Milya, para 53-55).

Regarding claim 8. Milya and Sama disclose the device of claim 1, wherein the operations further comprise: receiving a second set of symbols as part of a second authentication attempt; identifying a distance metric quantifying a difference between the first set of symbols and the second set of symbols; determining that the distance metric is below a determined threshold; and based upon determining that the distance metric is below the determined threshold, causing access to be rejected to the access-controlled resource (para 56, non-password is equal to previous non-password (distance metric is match or doesn’t match; distance of 0 when match), reject attempt as invalid).

Claims 9, 10, 13, 16, 17, 18 are similar in scope to claims 1, 2, 5, 8 and are rejected under similar rationale.

Claim 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milya and Sama as applied to claim 1, 9 above, and further in view of Eluard et al. (US 2014/0317705) hereafter Eluard.
(Milya, para 53-55; Sama, para 28, see above).  Milya and Sama do not explicitly disclose Hamming distance.  However, in an analogous art, Eluard discloses a Hamming distance (para 33).  It  would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Milya and Sama with the implementation of Eluard because the substitution of one known component (Levenshtein) for another (Hamming) would result in predictable results.  One would be further motivated to modify the implementation in order to allow mistyped passwords without having the drawbacks of the prior art solutions (para 8).

Claim 14 is similar in scope to claim 6 and is rejected under similar rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 9, 11, 12, 14, 17, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15 of U.S. Patent No. 11,240,227. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, while using differing terminology, are anticipated by U.S. Patent No. 11,240,227.


Allowable Subject Matter
Claims 7, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.